Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 17 May 2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 May 2022 has been entered.
		
Response to Amendment
In the amendment dated 05/17/2022, the following occurred: Claims 1, 4, 6, 9, 11-13, 16, 18 and 20 have been amended; and claims 7-8, 10 and 19 were cancelled.
Claims 1-6, 9, 11-18 and 20 are pending and have been examined.





	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/801,000 dated 04 February 2019.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-6, 9, 11-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 18 recite “wherein the pre-appointment patient medical information comprises the one or more documents or files”, which lacks antecedent basis.
	By virtue of dependence, the rejection of claims 1 and 18 also applies to dependent claims 2-6, 9, 11-17 and 20.
Claim 6 recites “the referring healthcare provider device comprises two or more referring healthcare provider devices” and “the referred-to healthcare provider device comprises two or more referred-to healthcare provider devices”. It is unclear how one device can comprise two of itself. The Examiner has provided copious suggestions in previous correspondence. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9, 11-18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 18 fall into at least one of the statutory categories (i.e., process or machine). 
Step 2A Prong 1: The identified abstract idea is as underlined (claim 1 being representative):
providing a computer system comprising input/output interfaces, a memory, a database of resource pool profiles and one or more processors communicably coupled to the input/output interfaces, the memory and the database of resource pool profiles, wherein the database of resource pool profiles contain a database structure having two or more healthcare provider profiles, two or more telemedicine location profiles, and one or more patient profiles, wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties;
receiving by the computer system, a telemedicine scheduling request for a patient from a referring health care provider device, the scheduling request comprising a patient data and one or more appointment parameters;
searching by the computer system, the database of resource pool profiles for any medical provider profiles that match the one or more appointment parameters;
providing by the computer system, one or more appointment times that match the one or more appointment parameters to the referring healthcare provider device, wherein each appointment time is linked to one or more of the healthcare provider profiles;
receiving by the computer system, a selected appointment time from the one or more appointment times from the referring healthcare provider device;
automatically by the computer system, 
	sending a booking alert to the referring healthcare provider device and a referred-to healthcare provider device associated with the selected appointment time, 
	scheduling the telemedicine encounter for the healthcare provider profile and the telemedicine location profile at the selected appointment time, and 
	creating an appointment timeline for the patient comprising a set of future appointment tasks for the referring healthcare provider and the referred-to healthcare provider;
automatically displaying and tracking by the computer system, the appointment timeline for the patient and a status of each of the set of future appointment tasks by the referring healthcare provider and the referred healthcare provider;
performing each of the set of future appointment tasks comprising:
	receiving by the computer system, a payment method from the referring healthcare provider device,
	sending by the computer system, the pre-appointment patient medical information from the referring healthcare provider device, wherein the pre-appointment patient medical information comprises the one or more documents or files,
	receiving by the computer system, a confirmation of the payment method from the referred-to healthcare provider,
automatically creating and providing by the computer system one or more videoconference links for the telemedicine encounter to the referring healthcare provider device and the referred-to healthcare provider device;
receiving by the computer system, a completion of the telemedicine encounter from the referred-to healthcare provider device,
receiving by the computer system, the patient results from the referred-to healthcare provider device,
providing by the computer system, the patient results to the referring healthcare provider device; and
automatically sending alerts and updating the status by the computer system, upon completion of each of the set of future appointment tasks by the referring healthcare provider and the referred-to healthcare provider.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of generic computer components: a (computer) system comprising input/output interfaces, a memory, (presumably) a database (structure) and one or more processors and various devices (see Specification, pg. 6, para. 0022; and pg. 13, para. 0028). That is, other than reciting these generic computer components, the claimed invention amounts to human(s) following a series of rules or steps to provide a database of resource pool profiles, receive a telemedicine scheduling request, search the database, provide appointment time(s), receive a selected appointment time, send a booking alert, schedule the telemedicine encounter, create an appointment timeline, display and track the appointment timeline and a status of each task, perform tasks (by receiving a payment method, sending a request for data, receiving requested data, receiving a confirmation of the payment method, creating and providing videoconference link(s), receiving a completion, receiving patient results, and providing the patient results), and send alerts and update the status upon completion of each task by the human(s). The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer (such that step(s) are performed automatically). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system comprising input/output interfaces, a memory, (presumably) a database structure and one or more processors and various devices that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or generic computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification e.g., pg. 6, para. 0022: “the referring healthcare provider device and the referred to healthcare provider device comprise one or more of a computer…” and pg. 13, para. 0028: “the system 100 can be implemented with various devices, such as, server computers…”). See MPEP § 2106.04(d)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Further, it is noted that any of these additional elements, if and when recited as collecting, transmitting or outputting data, additionally amount to location(s) from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. The generic computer component(s), if and when recited as collecting, transmitting or outputting data, additionally amount to such a location, since they are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data). See again MPEP § 2106.04(d)(I). Accordingly, even in combination, these additional elements further do not integrate the abstract idea into a practical application. The claims further are directed to an abstract idea.
	
Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system comprising input/output interfaces, a memory, (presumably) a database structure and one or more processors and various devices to perform the method (represented by claim 1) amount no more than mere instructions to apply the exception using generic computer(s) and/or generic computer component(s). Mere instructions to apply an exception using a generic computer or generic computer component cannot provide an inventive concept (“significantly more”). See MPEP § 2106.05(f). 
	Also further discussed above with respect to integration of the abstract idea into a practical application, any of these additional elements, if and when recited as device(s) that collect, transmit or output data, are considered extra-solution activity. This can be further re-evaluated under the “significantly more” analysis and further determined to be well-understood, routine, conventional activity in the field. MPEP § 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP § 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims further are not patent eligible.

Claims 2-6, 9, 11-17 and 20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claim(s) 2-3, 11 and 14-15 merely further describe(s) the abstract idea (e.g. appointment parameter(s), assigning a role designation, using document(s), the resource pool profiles, the telemedicine location profiles).
Claim(s) 4-6, 9, 12-13, 16 and 20 merely further describe the additional elements of the various devices, the (computer) system, or the (computer) system components (e.g., providing access to the database, describing a device as a computer, automatically ranking appointment time(s), storing document(s), distributing document(s), processing document(s) making document(s) available for downloading, removing received document(s) after a preset amount of time, providing an assignment of the resource pool profiles). See analysis, supra.
Claim 17 further recites the (presumed) additional element of an electronic medical record (EMR) system that is able to collect, transmit, or output data (as it is communicably linked to the computerized system). The (presumed) additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting, or outputting data) and amounts to a location from which data can be received or to which data can be transmitted or outputted, each of which would represent an extra-solution activity. See MPEP § 2106.04(d)(I). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application. Claim 17 is directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of an EMR system (i.e., a system that can collect, transmit, or output data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis (step 2B) and determined to be well-understood, routine, conventional activity in the field. MPEP § 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP § 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol et al. (US 2011/0191122 A1; hereinafter Kharraz) in view of Ghani (US 2017/0116384 A1).

Re. CLAIM 1, Kharraz teaches a computerized method of scheduling and tracking a telemedicine encounter between a referring healthcare provider and a referred-to healthcare provider, comprising:
	providing a computer system (Fig. 1) comprising (Fig. 2 & [0151]) input/output interfaces (disk drive 11, keyboard/mouse 12, computer display 13, network interface 14), a memory (memory 9), a database of resource pool profiles (data storage 10. See also [0028], “database”; and [0085], “aggregator managed” database) and one or more processors (processor 8) communicably coupled to the input/output interfaces, the memory and the database of resource pool profiles (see [0151], “via a system bus 16”), 
		wherein the database of resource pool profiles contain a database structure (Fig. 17 & [0146]) having two or more healthcare provider profiles, two or more telemedicine location profiles, and one or more patient profiles (See [0289]. [0028] teaches the database contains physician profile data (PPD). [0086] teaches a set of parameters (profile) associated with each of a plurality of physicians. Fig. 17 & [0271] teaches doctor information table 220, appointment table 221 and user table 222 (profiles). Fig. 7 & [0176] teaches location data (profile) for an appointment. [0035] teaches the database includes appointments (telemedicine location profiles) and patient records (profiles) relevant to such appointments. See also Fig. 8, patient names and phone numbers.), 
		wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties ([0146] teaches the aggregator database uses stored doctor and patient data (profiles) to enable booking. Fig. 3 & [0175] teach the webpage entitled “Find Doctor” includes eight filtering/input windows 21-28 prompting to enter/select from a pull-down menu, for the items (from respective profiles) of doctor or practice 21, location 22 and specialty 23 (necessarily linked).);
	receiving by the computer system, a telemedicine scheduling request for a patient from a referring health care provider device, the scheduling request comprising a patient data and one or more appointment parameters (Fig. 3 & [0175] teach for “Find Doctor” webpage (request), prompting a referring physician to enter/select filtering/input items 21-28 (appointment parameters) and “search” 29, the items including insurance company 26 (patient data), the referring physician entering the appropriate information and then clicking the search button 29 (receiving).);
	searching by the computer system, the database of resource pool profiles for any medical provider profiles that match the one or more appointment parameters (Fig. 3 & [0175] teach clicking the search button 29 initiates the search of the aggregator’s database based on entered filtering information; and a results window 30, which contains a list of potential receiving physicians that satisfy the filtering criteria.);
	providing by the computer system, one or more appointment times that match the one or more appointment parameters to the referring healthcare provider device, wherein each appointment time is linked to one or more of the healthcare provider profiles ([0028] teaches the database contains available appointment times for the physicians. Fig. 3 & [0175] teach the results window 30 having an initial three rows for three physicians (profiles); and a grid display 38 of available appointment times for a physician in the results window 30 (linked).);
	receiving by the computer system, a selected appointment time from the one or more appointment times from the referring healthcare provider device (Fig. 3 & [0175] teach the referring physician can simply click on an appointment time link 40 in the grid display 38 to select an appointment on behalf of the patient. Fig. 4 & [0176] teaches processing a selected appointment time (necessarily received) for the selected physician.);
	automatically by the computer system, 
		sending a booking alert to the referring healthcare provider device and a referred-to healthcare provider device associated with the selected appointment time (Fig. 6 & [0180] teach “Confirm Booking”, the referring physician clicking the book it button 114, whereby selected communications (alerts), e.g. confirmation email, will be sent to the patient and referred-to physician respectively. [0181] teaches the process returns a web page 120 with a booking receipt (alert).), 
		scheduling the telemedicine encounter for the healthcare provider profile and the telemedicine location profile at the selected appointment time (Fig. 7 & [0181] teach the appointment was booked for the selected/referred-to provider (profile) for a location (profile) for the selected time.), and 
		creating an appointment timeline for the patient comprising a set of future appointment tasks for the referring healthcare provider […] (Fig. 8 & [0199] teach “Booking History” (timeline), necessarily created, by which the referring physician can track referral appointments (a set of future appointments/ appointment tasks) for patients. The booking history can be sorted by a patient name (for the patient). [0061] teaches establishing communication via the portal with the selected physician. [0062] teaches providing patient information to the selected physician. Fig. 1 & [0148] teach suitable communication system hardware.);
	automatically displaying and tracking by the computer system, the appointment timeline for the patient and a status of each of the set of future appointment tasks by the referring healthcare provider and the referred healthcare provider (The Examiner interprets the Booking History (timeline) shown in Fig. 8 as sorted by a patient name. Fig. 8 & [0199] teach an Appointment Status (displayed trackers) for each booked Appointment (of the set). The Examiner notes it is unclear what “by the referring… and the referred…” entails.);
	performing each of the set of future appointment tasks (The Examiner interprets performing the following steps as performing each of the set of future appointment tasks) comprising:
		receiving by the computer system, a payment method from the referring healthcare provider device (Fig. 4 & [0176] teaches the referring physician hits a button 57, confirming the patient’s insurance details (payment method): Patient is paying him/herself 53 or Patient has health insurance 54),
		sending by the computer system, the pre-appointment patient medical information from the referring healthcare provider device, wherein the pre-appointment patient medical information comprises the one or more documents or files (Fig. 6 & [0180] teach the referring physician may elect to have files sent to the referred-to physician, as indicated in window 109. Each of the selected files 110 is listed in a box. The Examiner interprets the Appointment as booked with button 114, the files 110 sent subsequently.),
		receiving by the computer system, a confirmation of the payment method from the […] healthcare provider (Fig. 7 & [0179] teach the booking receipt (confirmation) shows the patient insurance info 89 (payment method). See also [0181]. Fig. 10 & [0201] teaches a complete referral summary on web page 190, providing a detailed report/audit trail which lists events (received) concerning the referral appointment, e.g., results added by the referred-to physician 195, patient confirmation 198.),
	[…];
	receiving by the computer system, […] from the referred-to healthcare provider device (see previous citations, e.g., Fig. 10 & [0201]),
	receiving by the computer system, the patient results from the referred-to healthcare provider device (Fig. 10 & [0201] teaches a complete referral summary on web page 190, providing a detailed report/audit trail which lists events (received) concerning the referral appointment, e.g., (patient) results added by the referred-to physician 195),
	providing by the computer system, the patient results to the referring healthcare provider device (see previous step. The Examiner interprets each server computer (Fig. 2) of the computer system (Fig. 1) as having one or more users ([0151], [0167], [0286]). The referring physician, for example, is viewing web pages shown in the figures previously cited. It is noted that the same staff member may process both the referral and its receipt, effectively acting as the referring physician and the referred-to physician users ([0167]).); and
	automatically sending alerts and updating the status by the computer system, upon completion of […] by the referring healthcare provider and the referred-to healthcare provider ([0191] teaches the status of referral appointments (tasks) past and scheduled (future) can be tracked by the referring practice using an “Appointment Status” indicator. [0195] teaches a “Booking History” provides “Appointment Status” to provide a quick overview of steps to be taken for a specific patient. The Examiner interprets “Appointment Status” as updated for steps taken to track steps to be taken. [0074] teaches notifying the selected physician electronically to arrange for a referral appointment. [0155] teaches sending email messages. Fig. 6 & [0180] teach sending communications, e.g., email confirmations and text reminders. [0190] teaches contacting a patient with reminders, further reducing non-compliance. [0254] teaches updating the database.)

Kharraz may not explicitly teach creating an appointment timeline for the patient (i.e., Booking History having Appointment Dates and sorted by patient name) for the referred-to healthcare provider.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of communication system hardware (see e.g., Fig. 1 & [0148]) with teaching of Kharraz since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Kharraz. Providing data to communication system hardware (as taught by Kharraz) does not change or affect the normal display-related functionality of other communication system hardware of Kharraz. Displaying patient-related information to a referring physician’s display 13 (see e.g., Fig. 2 & 8) would be performed the same way even with the addition of displaying patient-related information to a referred-to physician’s display. Since the functionalities of the elements in Kharraz do not interfere with each other, the results of the combination would be predictable.

Kharraz may not explicitly teach receiving […] from the referred-to healthcare provider.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of communication system hardware (see e.g., Fig. 1 & [0148]) with teaching of Kharraz since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Kharraz. Providing data using communication system hardware (as taught by Kharraz) does not change or affect the normal communication-related functionality of other communication system hardware of Kharraz. Communicating patient-related information to a referring physician’s display 13 (see e.g., Fig. 2 & 8) would be performed the same way even with the addition of communicating patient-related information to a referred-to physician’s display. Since the functionalities of the elements in Kharraz do not interfere with each other, the results of the combination would be predictable.

Kharraz may not explicitly teach sending alerts and updating a status… upon completion of each of the set of future appointment tasks.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of appointment steps taken (e.g., “book it”, Fig. 6) with teaching of Kharraz (e.g., text reminders, [0190]) since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Kharraz. Providing communication and tracking technology (as taught by Kharraz) does not change or affect the normal notifying and tracking-related functionality of the computer system of Kharraz. Communicating and tracking patient-related information in a computer system would be performed the same way even with the addition of notifying and tracking instances for appointment steps taken. Since the functionalities of the elements in Kharraz do not interfere with each other, the results of the combination would be predictable.


Kharraz may not teach 
	automatically creating and providing by the computer system one or more videoconference links for the telemedicine encounter to the referring healthcare provider device and the referred-to healthcare provider device, or
	receiving… a completion of the telemedicine encounter

Ghani teaches 
	automatically creating and providing by the computer system one or more videoconference links for the telemedicine encounter to the referring healthcare provider device and the referred-to healthcare provider device (Fig. 5 & [0125] teaches the server instructs the patient unit, physician unit, and specialist unit to communicate together as a three-way consultation over video. [0179] teaches the units are all linked together by web-based system server 140 via the Internet for facilitating collaboration between the participants. The Examiner interprets the units as linked together by video consultation links.), and
	receiving… a completion of the telemedicine encounter ([0126] teaches at the end of the telemedicine consultation, in step 470, the server facilitates delivery to the patient of any treatment protocol provided… by electronic means… and in step 480, the consult se[r]ver stores all of the data (a completion) from the telemedicine consultation session.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and apparatus for managing physician referrals of Kharraz to create and provide web-based video consultation capabilities and to use this information as part of systems and methods for computerized patient access and care management as taught by Ghani, with the motivation of directly improving the quality of healthcare services provided to patients that live in remote or isolated communities (see Ghani at para. 0014).

Re. CLAIM 2, Kharraz/Ghani teaches the method of claim 1, wherein the one or more appointment parameters comprise a patient location (see Kharraz e.g., Fig. 5 & [0178], patient zip code 85), a requested telemedicine location selected from the telemedicine location profiles (see Kharraz e.g., Fig. 3 & [0175], location 22), a requested medical specialty selected from the one or more medical specialties (see Kharraz e.g., Fig. 3 & [0175], specialty 23), a requested medical profile selected from the two or more medical profiles (see Kharraz e.g., Fig. 3 & [0175], a list of potential receiving physicians (profiles). See also Kharraz [0176], the selected physician), a requested appointment length (see Kharraz e.g., Fig. 18 & [0271], duration), a requested medical provider gender (see Kharraz Fig. 17 & [0271], doctor information table 220 and user table 222 gender), an appointment urgency, a request for one or more medical peripherals, or a combination thereof (The Examiner notes it is unclear what a peripheral entails.)

Re. CLAIM 3, Kharraz/Ghani teaches the method of claim 1, further comprising 
assigning a role designation to a user, wherein the role designation comprises an institutional administrator, a department administrator, a technical administrator, a presenter, a healthcare provider, or a referring healthcare provider (Kharraz [0167] teaches the same staff member may authenticate at two ends of a referral process as two users (role designations), one representing the referring physician, one the receiving specialist (necessarily assigned). The Examiner notes only one assigned role designation is required for the claim to be met; and that “institutional administrator”, “department administrator”, “technical administrator”, “presenter”, “healthcare provider”, and “referring healthcare provider” are non-functional labels for assigned role designations.)

Re. CLAIM 5, Kharraz/Ghani teaches the method of claim 1, wherein 
the referring healthcare provider device and the referred to healthcare provider device comprise one or more of a computer, a laptop, a handheld device, or a mobile device (see Kharraz Fig. 1 & [0149], server computers 4a & 4b.); and 
the referring healthcare provider and the referred to healthcare provider each comprise one or more of a physician, nurse practitioner, physician assistance, nurse, nurse's aid, other healthcare professional, a healthcare coordinator or a healthcare staff (See Kharraz Fig. 2 & [0151], “user”. See also Kharraz [0167], “representing”. The Examiner notes that “physician”, “nurse practitioner”, etc. are non-functional labels for a user – a user can represent any of these.)

Re. CLAIM 6, Kharraz/Ghani teaches the method of claim 1, wherein:
the referring healthcare provider device (see Kharraz e.g., Fig. 1 & [0149], element 4a) comprises more than one device (see Kharraz e.g., Fig. 2 & [0151], elements 8-14.); or
the referred to healthcare provider device comprises more than one device (The Examiner notes that only one of these devices is required for the claim to be met.)

Re. CLAIM 9, Kharraz/Ghani teaches the method of claim 1, further comprising automatically ranking by the computer system, the one or more appointment times based on one or more criteria comprising a capacity at the two or more telemedicine profiles, the two or more healthcare profiles, or a utilization across a set of resource pool profiles (Kharraz Fig. 3 & [0175] teach a results window 30 containing a list of potential receiving physicians (healthcare profiles) that satisfy the filtering criteria… there is a separate row (rank) of information for each receiving physician… Each row includes… a grid display 38 of available appointment times. The figure shows the available appointment times organized (ranked) left to right by date and top to bottom by time of day.)

Re. CLAIM 11, Kharraz/Ghani teaches the method of claim 1, further comprising using the one or more documents or files (see Kharraz Fig. 6 & [0180], files to be sent to the professional 109 e.g., element 110; and [0181], clicking button 114) for clinical support, administrative support, education, tutoring, training, credentialing of one or more of the resource pool profiles, or store and forward telemedicine consultations (The Examiner interprets the professional/referred-to provider/specialist as using the file(s) for clinical support.)

Re. CLAIM 12, Kharraz/Ghani teaches the method of claim 1, further comprising storing, distributing and processing by the computer system, the one or more documents or files in the telemedicine encounter or an evaluation of the telemedicine encounter (Ghani [0127] teaches a complete record of the telemedicine session. Kharraz Fig. 6 & [0181] teach sending (distributing) files. Kharraz Fig. 6 & [0180] teach choosing (processing) files. Kharraz Fig. 9 & [0200] teach downloading files e.g., received results of the appointment. Kharraz Fig. 10 & [0201] teach that the results were added (stored) to the aggregator’s database.)

Re. CLAIM 13, Kharraz/Ghani teaches the method of claim 1, further comprising:
making by the computer system, the received one or more documents or files (see e.g., Ghani [0127], “a complete record” of the telemedicine session and portions thereof) available for downloading to the referring healthcare provider device or the referred-to healthcare provider device (see e.g., Kharraz Fig. 9 & [0200]); and
removing by the computer system, the received one or more documents or files from the computer system after a preset amount of time or after the received one or more documents or files are downloaded (see e.g., Ghani [0127], the “complete record”, portions thereof; and Kharraz Fig. 9 & [0200], “download 177”, “remove 178”. The Examiner interprets a user as downloading file attachments added and then removing them.)

Re. CLAIM 14, Kharraz/Ghani teaches the method of claim 1, wherein the resource pool profiles comprise healthcare facility profiles, healthcare department profiles, healthcare unit profiles, or healthcare organization profiles (see claim 1 prior art rejection. The Examiner notes that the labels applied to these profiles, e.g. “healthcare facility”, are non-functional descriptive information (NFDI).)
	Kharraz/Ghani may not explicitly teach “healthcare facility profiles”, etc. However, the limitation claims information/labels for profiles that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP § 2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Kharraz/Ghani teaches a database containing profiles, i.e., profiles containing information/labels are stored (see claim 1 prior art rejection), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the profiles of the prior art with any other information/labels because the results would have been predictable.

Re. CLAIM 15, Kharraz/Ghani teaches the method of claim 1, wherein the telemedicine location profiles comprise patient stations with video conference capabilities, and patient station peripherals for specific patient healthcare evaluations (see claim 1 prior art rejection. The Examiner notes that the labels applied to these profiles are NFDI, the reasoning being analogous to the reasoning in the claim 14 prior art rejection.)

Re. CLAIM 16, Kharraz/Ghani teaches the method of claim 1, further comprising providing by the computer system, an assignment of the resource pool profiles in a list or calendar format (Kharraz Fig. 8 & [0199] teach the booking (assignment) history report includes a grid of rows and columns arranged (listed) in reverse appointment date order. Across the top window 140 there are a plurality of fields/column headings 141 which include appointment status, results, patient name and phone number, referred-to physician (resource pool profiles), appointment date, appointment history, and suggested actions. The row entries are specific to a particular referral appointment.)

Re. CLAIM 17, Kharraz/Ghani teaches the method of claim 1, wherein the computerized system (see e.g., Kharraz Fig. 1) is integrated into or communicably linked to an electronic medical record (EMR) system (see e.g., Kharraz Fig. 1 & [0149]. Kharraz [0204], teaching integrated document-sharing features. Ghani [0089] & [0139] teach the systems and methods may provide… EMR integration, e.g., the data collected and shared… may be integrated with external EMRs.)

Re. claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 18 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. claim 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claim 13. Since claim 20 is analogous to claim 13, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 13.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kharraz in view of Ghani and Smith (US 2016/0162637 A1).

Re. CLAIM 4, Kharraz/Ghani teaches the method of claim 3, further comprising providing by the computer system, access to the database of resource pool profiles (Kharraz [0039] & [0289] teaches a referring physician accessing an online portal to the central managed database. See also Kharraz [0118].) based on 
[…],
an access (see Kharraz [0039] & [0118]. Kharraz [0119] teaching access is limited to referring physicians (user) previously registered with the portal. The Examiner notes it is unclear what providing an access based on an access entails), and
a function of the user (Kharraz [0167] teaches a staff member who is effectively (functions as) two users.)

Kharraz/Ghani may not teach
a hierarchical structure of the role assignment (Smith [0128] teaches role-based (hierarchical) authorization. Further, Smith [0050] teaches assigning the same authorizations, to the case manager and office manager endpoints, for the role of healthcare manager. That is, Smith [0050] teaches the case manager may be authorized to contact the radiologist’s office manager but not the radiologist (a hierarchical structure of the role assignment).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and apparatus for managing physician referrals of Kharraz to have role-based authorization and to use this information as part of a viewing system and methods for medical consultation as taught by Smith (see Abstract), with the motivation of providing a secure, cloud-based venue for secured, ePHI (electronic protected health information)-compliant physician multimedia consultation sessions (see Smith at para. 0002 and 0069).

Response to Arguments

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 4, 6 and 13, the Applicant has amended claims 4, 6 and 13. The rejections for claims 4 and 13 are withdrawn, but the rejection of claim 6 is respectfully maintained. The rejection of claim 6 is clarified as afforded by RCE. Rejection of claims 1 and 18 and their dependents is added as necessitated by amendment or afforded by RCE.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Applicant has cancelled claims 7-8, 10 and 19, rendering rejection of these claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “the specific computer database structure along with the detailed process recited in claims 1 and 18 present a "technology-based solution" or improvement in computer technology that provides schedules, tracks and provide telemedicine encounters (Remarks, pg. 10).

Regarding a.: As a preliminary matter, the Examiner notes that a computer database structure is a database schema (i.e., data arrangement) confined to a computer system, the database schema being described in a formal language supported by the computer system. Effectively, the physical structure for the database structure is the computer system. 
	The Examiner submits that there is no “technology-based solution” or improvement of the recited computer system (or its recited components) within the meaning of the word “improvement”.
	The assumed need for “improvement in computer technology that provides schedules, tracks and provide telemedicine encounters” is not a technical problem caused by the technological environment to which the claims are confined (a well-known, general-purpose computer). It is, at best, an administrative problem. Difficulty in providing schedules, tracking telemedicine encounters and providing telemedicine encounters existed well-prior to the advent of computer systems (i.e., for phone appointments prior to the advent of computer systems). The description of the provision and tracking of data between two or more entities involved in scheduling or a telemedicine encounter being “difficult” does not indicate how or why this/these is/are technical problem(s). It is also unclear if the Applicant’s claimed invention actually solves this purported problem or increases it; there is no nexus between the provision or tracking of either data being difficult, slow, or not visible and the claimed invention.
	
b. “the claimed limitations provide an unconventional and non-generic combination of elements that result in an improvement in technology and computers” (Remarks, pg. 11).

Regarding b.: The Examiner respectfully submits the basis of rejection as necessitated by amendment or as afforded by RCE. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements (i.e., the various devices and the computer system comprising the input/output interfaces, memory, (presumably) database structure and one or more processors) in the Applicant’s case. The Examiner further submits, for example, that the alleged providing schedules is a conventional computer implementation, which cannot provide significantly more.

c. “the claimed limitations confine the abstract idea to a particular, practical application of the abstract idea and this combination of limitations is not well understood, routine or conventional activity” (Remarks, pg. 11).

Regarding c.: The Examiner respectfully submits that the additional elements do not provide a practical application and cannot provide significantly more than the above-identified abstract idea.
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, (1) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, (2) apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, (3) implement the judicial exception with a particular machine or manufacture that is integral to the claim, (4) effect a transformation or reduction of a particular article to a different state or thing, or (5) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize (i.e., “confine”) the judicial exception (see 2019 PEG and MPEP § 2106.05). The collective functions of the limitations merely provide conventional computer implementation, which cannot provide significantly more. 

d. “Like BASCOM… creating the distinct and detailed database structures recited in claims 1 and 18 provide a non-conventional and non-generic arrangement of the additional elements” (Remarks, pg. 12).

Regarding d.: The Examiner respectfully submits that, regarding BASCOM, the court agreed that the additional elements were generic computer, network and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that an inventive concept may be found in the combination of the additional elements in a non-conventional and non-generic arrangement, i.e., the installation of a filtering tool at a specific location, which was remote from end-users, with customizable filtering features specific to each end-user. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements in the Applicant’s case (i.e., what is non-conventional and non-generic about the arrangement of the computer system providing the physical structure to which the database structure is confined?). There is no evidence on record that there is anything unconventional about the arrangement of additional elements.

e. “the detailed process recited in claims 1 and 18 provide a non-conventional and non-generic arrangement of the additional elements” (Remarks, pg. 12).

Regarding e.: The Examiner respectfully submits that the computer system and the various devices are recited at a high-level of generality and as performing conventional computer implementation. Considering the additional elements, alone or in combination, there is no specific limitation other than what is well-understood, routine and conventional activity in the field, such that no unconventional steps confine the claim to a particular useful application. See MPEP § 2106.05(I)(A). Rather, the limitations simply append well-understood, routine and conventional activities, specified at a high-level of generality, to the judicial exception. See again MPEP § 2106.05(I)(A). Further, while the process may be detailed (i.e., improved), only additional elements can provide a practical application or an inventive concept (“significantly more”).

Regarding the rejection of Claims 2-6, 9, 11-18 and 20, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Applicant has cancelled claims 7-8, 10 and 19, rendering rejection of these claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant(s) respectfully submit(s) that Schoenberg does not disclose "the database of resource pool profiles contain a database structure having two or more healthcare
provider profiles, two or more telemedicine location profiles, and one or more patient profiles, wherein each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties" as recited in claim 1 because there is no linking of the profiles within a database structure in Schoenberg” (Remarks, pg. 14).

Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by RCE. Given broadest reasonable interpretation (“BRI”), Kharraz teaches the recited each healthcare provider profile is linked to one or more of the telemedicine location profiles and one or more medical specialties: [0146] teaches the aggregator database uses stored doctor and patient data (profiles) to enable booking; and Fig. 3 & [0175] teach the webpage entitled “Find Doctor” includes eight filtering/input windows 21-28 prompting to enter/select from a pull-down menu, for the items (from respective profiles) of doctor or practice 21, location 22 and specialty 23 (necessarily linked).

b. Schoenberg does not disclose, teach or suggest “…the appointment timeline” or “…elements associated with the claimed future appointment tasks” (Remarks, pg. 15).

Regarding b.: The Examiner respectfully submits that the prior art rejection has been updated as afforded by RCE. Given BRI, Kharraz in view of Ghani teaches or renders obvious the claim features of Claims 1 and 18. The Examiner notes that the claim language could be amended to flow more clearly with respect to the first recited “appointment timeline for the patient comprising a set of future appointment tasks” and the later recited “performing each of the set of future appointment tasks comprising: …”

Regarding the rejection of Claims 2-6, 9, 11-18 and 20, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tejeda-Monteagut (US 2014/0108030 A1) for teaching a physician referral network. See e.g., Fig. 5.
Fiedotin et al. (US 2009/0089392 A1) for teaching a method and system for providing current industry specific data to physicians; network communication links; memory 130 data; and performing the acts of aggregating, storing, selling, distributing, downloading and uploading data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.W./Examiner, Art Unit 3626   
    
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626